UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2564


DARDRIE ROZZELLE,

                Plaintiff - Appellant,

          v.

UNIVERSITY OF NORTH CAROLINA; BANITA BROWN; ALISON WALSH;
MARIA DELGADILLO; ALLISON STEDMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:15-cv-00050-MOC-DSC)


Submitted:   April 21, 2016                 Decided:   April 25, 2016



Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dardrie Rozzelle, Appellant Pro Se. Melissa Lou Trippe, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dardrie Rozzelle appeals the district court’s order denying

her postjudgment motion.         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.               Rozzelle v. Univ. of N.C., No.

3:15-cv-00050-MOC-DSC (W.D.N.C. Dec. 7, 2015).                We dispense with

oral   argument   because      the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2